Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/US 2016/028549, filed on 04/21/2016.
Claims 28, 30, 33, 35, 37 and 38-41 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 06/17/2021), Applicants filed a response, and an amendment on 12/16/2021, amending claims 28, and 39, and canceling claims 33-34, and 37, canceling claim 36, and adding new claims 38-41 is acknowledged. 
Applicants also filed a Supplemental Response on 12/29/2021, amending claim 28 and 39, and canceling claims 22-27, and 34, after an examiner initiated interview held on 12/23/2021.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered. 
	Claims 28, 30, 33, 35, 37 and 38-41 are present for examination.
Applicants' arguments filed on 12/16/2021 and 12/29/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 28, 33-36 and 37 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Matsuda et al. (Diterpene-producing unicellular organism. US 2004/0072323 A1, publication 04/15/2004, see IDS filed on 0/30/2019) is withdrawn in view of amendment of claims 28 and canceling claims 22-27 and 34 in the recent Supplemental Response as proposed by the examiner, in order to place the application in condition for allowance and  Applicants persuasive arguments. 

Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 28, 30 and 33-37 under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Matsuda et al. (Diterpene-producing unicellular organism. US 2004/0072323 A1, publication 04/15/2004, see IDS filed on 0/30/2019) as applied to claims 28, 33-36 and 37 above, and further in view of Bohlmann et al. (Diterpene synthases and method for producing diterpenoids. US 2013/0224809 A1, publication 08/29/2013, see IDS filed on 0/30/2019) is withdrawn in view of amendment of claims 28 and canceling claims 22-27 and 

Withdrawn-Nonstatutory Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous provisionally rejection of Claims 28, 30 and 33-37 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8 and 16 of US copending Application No. 15/567,620 (corresponding to US PGPUB 2018/0132515, publication 05/17/2018, see PTO892), is withdrawn in view of abandonment (ABN) of US copending Application No. 15/567,620. 

Allowable Subject Matter
	Claims 28, 30, 33, 35, 37 and 38-41 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a process for the production of a terpenoid derived from geranylgeranyl pyrophosphate and (3) a recombinant nucleotide sequence encoding a class I/II diterpene synthase capable of producing sclareol or abienol, wherein the genetically modified microorganism is capable of producing sclareol or abienol. The prior art does not teach a process for the production of a terpenoid derived from geranylgeranyl pyrophosphate (GGPP) selected from ionone, sclareol and abienol, comprising cultivating a genetically modified microorganism in a suitable medium and under suitable fermentation conditions to produce the terpenoid, wherein the genetically modified microorganism (a) is a yeast; (b) comprises a non-endogenous polynucleotide molecule encoding a GGPP synthase. wherein said polynucleotide molecule is selected from the group consisting of: (i) a nucleic acid molecule comprising a polynucleotide sequence encoding a protein having the amino acid sequence of SEQ ID NO:2; and (ii) a nucleic acid molecule comprising a polynucleotide and (3) a recombinant nucleotide sequence encoding a class I/II diterpene synthase capable of producing sclareol or abienol, wherein the genetically modified microorganism is capable of producing sclareol or abienol, in view of recent amendment of claim 28 and canceling claim 34, and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656